DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), filed on 07/29/2019 and 09/17/2019 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
Non-Patent Literature Document Cite. No. 2 has been stricken because applicant did not file a copy of the same with the 09/17/2019 IDS.  See MPEP 609.01(B)(2), 37 CFR 1.98(a)(2)(ii).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5 at lines 2-3 recites “lubricant and heat stabilizers are used as component E in quantities respectively from 0.05 to 1.0% by weight.”  There is no support for lubricant in this narrower range.

Claim Objections
Claim 7 is objected to because of the following informalities:  line 5 contains the misspellings “2,3-butadyene, 2-chloro-2,3-butadyene.”  These should be re-written as: 
---  2,3-butadienebutadiene  ---


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 at lines 4, 9, and 15 contains the exemplary language “for example.”  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. MPEP 2173.05(d).  In this case, the claim is indefinite because it is not clear if “ethylene or propylene” in lines 4-5; “styrene, acrylonitrile, methacryolnitrile” in lines 9-10, and “polyalkylene terephthalates, polyhydroxyalkanoates (PHA), polybutylene succinates (PBS), polybutylene succinate adipates (PBSA)” in lines 15-17 are merely exemplary or not.
Claim 17 is indefinite by reason of its dependency from claim 7.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 at lines 2-3 recites “the quantity of components C and D respectively and mutually independently is from 0.03 to 0.5% by weight.”  The recited range is outside the content of component D recited at line 10 of underlying claim 1, which specifies “from 10 to 65% by weight” relative to the entire composition.
Claim 14 at lines 2-3 recites “the quantity of components C and D respectively and mutually independently is from 0.03 to 0.5% by weight.”  This is the same range as claim 4 and so fails to further limit the underlying claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rautenberg et al. (WO 2017/144276 A; US 2019/0031857 A1 as English equivalent).  
Rautenberg qualifies as prior art under 35 U.S.C. 102(a)(1) as of its publication date (August 31, 2017), which is before the effective filing date of the presently claimed invention based on the PCT national stage entry date (January 26, 2018), but after the foreign priority date (January 30, 2017).  The foreign priority date for the present application has not been perfected and no exceptions under 102(b)(1) apply. See generally MPEP 2152.

With respect to claim 1, Rautenberg at claim 5 discloses a polyamide composition comprising:
a) from 5% to 99.9999% by weight of at least one synthetic polyamide;
b) from 0.0001% to 5% by weight of a chromium complex dye selected from the compounds of the formulas A1), A2) and A3) and mixtures of 2 or 3 of these compounds: 

    PNG
    media_image1.png
    363
    842
    media_image1.png
    Greyscale
;
c) 0% by weight to 94.9999% by weight of at least one thermoplastic polymer other than component a);
d) 0% by weight to 10% by weight of at least one colorant other than component b);

such that components a), b), c), d) and f) add up to 100% by weight.  [0235] discloses carbon black pigment as colorant d) so as to yield compositions that are laser-absorbent.  Component e) (filler and reinforcer) is included in an amount of 0 to 75 parts by weight (pbw) relative to 100 pbw of a), b), c), d), and f).  [0163].  [0191]-[0193] teach that glass fibers are most preferred as reinforcer e).  The composition is free of nigrosine, since [0009] teaches its invention as an alternative to nigrosine-based black-colored synthetic polyamides.
Rautenberg differs from the present claim only insofar as it discloses overlapping amounts of each of the presently claimed components.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Rautenberg teaches a polyamide composition containing overlapping amounts of each of the presently claimed components a)-e), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polyamide composition as presently claimed.
With respect to claim 2, Rautenberg teaches a polyamide composition free of nigrosine, insofar as [0009] describes its invention as an alternative to nigrosine-based black-colored synthetic polyamides.
With respect to claim 3, Rautenberg at [0235] discloses compositions for laser-absorbent moldings containing the chromium complex dye and carbon black.
With respect to claim 4, Rautenberg at claim 5 discloses that the content of the at least one colorant d) is 0 to 10 weight percent relative to the total of a), b), c), d), and f).  Component e) (filler and reinforcer) is 0 to 75 parts by weight (pbw) relative to 100 pbw of a), b), c), d), and f).  [0163].
With respect to claim 5, Rautenberg at claim 5 specifeis 0 to 50 weight percent of at least one other additive, such as heat stabilizers and lubricant according to [0196].  Heat stabilizers are more particularly included in the range of 0.01 to 3 weight percent.  [0197].
With respect to claim 6, Rautenberg at claim 2 discloses that the synthetic polyamide is selected from the group consisting of: PA 4, PA 5, PA 6, PA 7, PA 8, PA 9, PA 10, PA 1 1, PA 12, PA 46, PA 66, 
With respect to claim 7, Rautenberg at [0051]-[0063] discloses that component c) is selected from: homopolymers or copolymers containing in copolymerized form at least one monomer selected from C2 -C10 monoolefins, such as, for example, ethylene or propylene, 1, 3-butadiene, 2-chloro-1,3-butadiene, vinyl alcohol and its C2- C10-alkyl esters, vinyl chloride, vinylidene chloride, vinylidene fluoride, tetrafluoroethylene, glycidyl acrylate, glycidyl methacrylate, acrylates and methacrylates with alcohol components of branched and unbranched C1-C10 alcohols, vinyl aromatics such as styrene, acrylonitrile, methacrylonitrile, α, β-ethylenically unsaturated mono- and di - carboxylic acids, and maleic anhydride; homo- and copolymers of vinyl acetals; polyvinyl esters; polycarbonates (PC);  polyesters such as polyalkylene terephthalates, polyhydroxyalkanoates (PHA), polybutylene succinates (PBS), polybutylene succinate adipates (PBSA); polyethers; polyether ketones; thermoplastic polyurethanes (TPU); polysulfides; polysulfones; polyether; cellulosealkylesters; and mixtures thereof.
With respect to claim 9, Rautenberg at claim 13 discloses a shaped body formed from the composition. Claim 15 also discloses a molding comprising the composition therein.
With respect to claim 10, Rautenberg at claim 14 discloses a process for producing the polyamide composition by mixing at least one polyamide a), at least one chromium complex dye b), and further 
With respect to claim 11, Rautenberg teaches a polyamide composition free of nigrosine, insofar as [0009] describes its invention as an alternative to nigrosine-based black-colored synthetic polyamides.
With respect to claim 12, Rautenberg teaches a polyamide composition free of nigrosine, insofar as [0009] describes its invention as an alternative to nigrosine-based black-colored synthetic polyamides.
With respect to claim 13, Rautenberg at [0235] discloses compositions for laser-absorbent moldings containing the chromium complex dye and carbon black.
With respect to claim 14, Rautenberg at claim 5 discloses that the content of the at least one colorant d) is 0 to 10 weight percent relative to the total of a), b), c), d), and f).  Component e) (filler and reinforcer) is 0 to 75 parts by weight (pbw) relative to 100 pbw of a), b), c), d), and f).  [0163].
With respect to claim 15, Rautenberg at [0139] discloses polyamide a) is one of PA 6, PA 66, PA 666 or PA 12.
With respect to claim 16, Rautenberg at [0139] discloses an embodiment where polyamide a) is PA 66.
With respect to claim 17, Rautenberg discloses styrene copolymers, polyalkyl (meth)acrylates, and polycarbonates, or mixtures there of as component c).  [0173], [0182]-[0183].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768